DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to RCE filed on April 7, 2021. 
Claims 1, 8, and 16 have been amended. 
Claims 2-3, 9, 11, and 19 have been canceled.
No new claims have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 7, 2021 has been entered.

Response to Arguments
Applicant's arguments filed on April 7, 2021 have been fully considered but are not persuasive. Applicant argues that KANNAPPAN fails to teach comparing one pattern to another pattern or that any pattern is stored in a storage system, but rather, 
The Examiner respectfully disagrees. KANNAPPAN FIG. 3 illustrates the HIM controller is in memory system 102, where [0027] teaches the HIM controller includes the PIA to determine pattern of the incoming received data (i.e. stored in the storage system); [0035] also teaches the pattern recognition algorithm may reside inside the HIM controller 304, and [0041] teaches the PIA in the HIM controller 304 identifying data write patterns during continuous writes (i.e. plurality of patterns stored in the storage system), comparing successive data chunks and identifying a pattern after the minimum threshold of matches. Therefore, KANNAPPAN teaches comparing patterns stored in the storage system.
Applicant also argues that there is no teaching or suggestion of performing multiple comparisons and generating a matching score for each. However, KANNAPPAN [0041] & [0044] teach identifying data write patterns during continuous writes, where pattern detection algorithm includes comparing the number of writes, determining if the write times are within a certain percentage, and determining whether the elements of the chunks are a percentage match based on size. Since data write patterns are identified during continuous writes, a comparison is continuously made to identify the data write patterns, where determining if the write times are within a certain percentage and determining whether the elements of the chunks are a percentage match based on size are seen as generating a matching score for each. Therefore, KANNAPPAN in combination with TZAFRIR and SMITH teaches the amended limitations of claim 1 as outlined in the rejections below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Regarding claim 1, the claim is objected to because the claim recites the limitation “based on a the matched stored pattern” in lines 25-26, which is a typo. For purposes of examination, the Examiner construes the limitation to mean “based on 
The claim also recites “plurality of pattern” in line 19, which is grammatically incorrect. For purposes of examination, the Examiner construes the limitation to mean “plurality of patterns.”
Regarding claim 8, the claim is objected to because the claim recites the limitation “plurality of pattern” in line 15, which is grammatically incorrect. For purposes of examination, the Examiner construes the limitation to mean “plurality of patterns.”
Regarding claim 16, the claim recites similar limitation as corresponding claim 8 and is objected to for similar reasons as claim 8 using similar rationale.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 12-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over TZAFRIR (Pub. No. US 2017/0024002 A1) in view of SMITH (Patent No.: US 8,364,918 B1), hereafter SMITH, and KANNAPPAN (Pub. No.: US 2013/0282960 A1), hereafter KANNAPPAN.
Regarding claim 1, TZAFRIR teaches:
A method for adaptive scheduling of a background operation, the method comprising: performing in a storage system in communication with a host, wherein the storage system is configured to operate in a high-power mode and a low-power mode and comprises a memory (TZAFRIR [0009] teaches a memory system for adaptive auto-sleep and background operations, where the controller receives commands from a host (see [0035] and FIG. 2A); [0009] also teaches the controller enters an auto-sleep mode (i.e. “low-power mode” when entering auto-sleep mode, and “high-power mode” when not in auto-sleep mode), where the controller measures an amount of time between when the memory completes an 
wherein the storage system uses more power in the high-power mode than in the low-power mode (TZAFRIR [0037] teaches auto-sleep function reduces the current and power consumed by the memory system when not in use by powering off hardware components; see also [0001] & [0039]);
completing a host operation in the memory at an end host operation time (TZAFRIR [0009] teaches measuring an amount of time between when the memory completes an operation and when the controller receives a command to perform another operation in the memory),
wherein the storage system is in the high-power mode when performing the host operation and remains in the high-power mode for a known period of time following the end host operation time, after which the storage system enters the low-power mode (TZAFRIR [0029] teaches the interrupt circuitry receives interrupts from the host interface and the memory interface, where the host interface receives commands from the host and provides a transaction start signal (i.e. performing the host operation) as an interrupt to the interrupt circuitry in response to receiving every new command, and the memory interface receives a transaction end (end-of-operation) signal from the memory when the transaction in the memory is completed; [0030] teaches the interrupt circuitry measures the amount of time between when the memory completes an operation to 
TZAFRIR does not appear to explicitly teach estimating a likelihood that another host operation will be requested by the host during the known period of time following the end host operation time, the estimating comprising: for each stored pattern of a plurality of patterns stored in the storage system: comparing a current pattern of host operations to the stored pattern and generating a score indicating a matching level of the current pattern of host operations to the stored pattern, thereby generating a plurality of scores, each indicating a matching level of the current pattern of host operations to one of the plurality of pattern stored in the storage system, comparing each of the plurality of scores against a threshold, and selecting a matching stored pattern, from among the plurality of patterns stored in the storage system, corresponding to a score which exceeds the threshold, and predicting how long it will be before another host operation will be received based on a the matched stored pattern; determining whether there will be enough time to perform the background operation in the memory during the known period of time based on the estimation of the likelihood that another host operation will be requested by the host during the known period of time; and based on the determining whether there will be enough time to perform the background operation in the memory during the known period of time, determining whether to perform the background operation in the memory. 
However, SMITH teaches estimating a likelihood that another host operation will be requested by the host during the known period of time following the end host operation time (SMITH C8:L36-65 teach the controller locks onto a phase of the periodicity using the read/write commands to determine predicted arrival times of future read/write commands, where the digital lock loops can be used to predict arrival times of future read and write commands; C8:L66-C9:L8 teach creating a real-time schedule of memory requests using arrival times of the read/write commands and the predicted arrival times of future read/write commands, then uses the real-time schedule to sense idle periods where the application will not make a request of the memory; C9:L12-18 teach using the real-time schedule to predict future media read and write request, i.e. performing sensed opportunistic garbage collection),
determining whether there will be enough time to perform the background operation in the memory during the known period of time based on the estimation of the likelihood that another host operation will be requested by the host during the known period of time (see SMITH C8:L65-C9:L8 above for sensing idle periods by predicting arrival times of future read/write commands, where C9:L5-11 teach the expected read/write cycle times are used to sense idle periods in order to perform garbage collection during the idle periods rather than having to wait until the NAND array is substantially full);
based on the determining whether there will be enough time to perform the background operation in the memory during the known period of time, determining whether to perform the background operation in the memory (see SMITH C8:L65-C9:L8 and C9:L5-11 above).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of TZAFRIR and SMITH before them, to include SMITH’s opportunistic garbage collection in TZAFRIR’s memory system with adaptive auto-sleep and background operations. One would have been motivated to make such a combination in order to prevent having to insert a large asynchronous garbage collection event into the real-time media stream, resulting in a significant reduction in required latency buffers as taught by SMITH (C7:L42, C4:L41-48, and C11:L30-36).
TZAFRIR and SMITH does not appear to explicitly teach the estimating comprising: for each stored pattern of a plurality of patterns stored in the storage system: comparing a current pattern of host operations to the stored pattern and generating a score indicating a matching level of the current pattern of host operations to the stored pattern, thereby generating a plurality of scores, each indicating a matching level of the current pattern of host operations to one of the plurality of pattern stored in the storage system, comparing each of the plurality of scores against a threshold, and selecting a matching stored pattern, from among the plurality of patterns stored in the storage system, corresponding to a score which exceeds the threshold, and predicting how long it will be before another host operation will be received based on a the matched stored pattern. 
However, KANNAPPAN teaches the estimating comprising: for each stored pattern of a plurality of patterns stored in the storage system: comparing a current pattern of host operations to the stored pattern and generating a score indicating a matching level of the current pattern of host operations to the stored pattern (KANNAPPAN [0028] teaches data is received during a write operation of host device 100, where the PIA (Pattern Identification Algorithm) in the Host Interface Module (HIM) controller 304 may identify a pattern of the host write and predict an idle time between the write operations and execute background operations during the predicted idle time; FIG. 3 illustrates the HIM controller is in memory system 102, where [0041] teaches the PIA in the HIM controller 304 identifying data write patterns during continuous writes (i.e. plurality of patterns stored in the storage system), comparing successive data chunks and identifying a pattern after the minimum threshold of matches; [0044] 
thereby generating a plurality of scores, each indicating a matching level of the current pattern of host operations to one of the plurality of pattern stored in the storage system (see KANNAPPAN [0041] & [0044] above for identifying data write patterns during continuous writes, where pattern detection algorithm includes comparing the number of writes, determining if the write times are within a certain percentage, and determining whether the elements of the chunks are a percentage match based on size, where [0027] teaches the HIM controller includes the PIA to determine pattern of the incoming received data (i.e. stored in the storage system); [0035] also teaches the pattern recognition algorithm may reside inside the HIM controller 304),
comparing each of the plurality of scores against a threshold, and selecting a matching stored pattern, from among the plurality of patterns stored in the storage system, corresponding to a score which exceeds the threshold (see KANNAPPAN [0044-0045] & FIG. 11 above, where if the write times are within a certain percentage and the elements of the chunks 
predicting how long it will be before another host operation will be received based on a the matched stored pattern (see KANNAPPAN [0028] above, where data is received during a write operation of host device 100, where the PIA in the HIM controller 304 may identify a pattern of the host write and predict an idle time between the write operations and execute background operations during the predicted idle time; [0042] teaches the PIA is applied to the writing of data from the host to the card, where the HIM controller passes control of the received data and the idle time to the Flash Interface Module (FIM) controller, and the FIM controller utilizes the PIA information to schedule background operations during idle time based on an identified pattern; see also implementation phase in [0043] & FIG. 10, where the pattern identification is used for efficiently controlling background operations, and [0044-0045], where pattern detection algorithm includes comparing the number of writes, determining if the write times are within a certain percentage, and determining whether the elements of the chunks are a percentage match based on size).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of TZAFRIR, SMITH, and KANNAPPAN before them, to 
Regarding claim 8, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. TZAFRIR also teaches a controller (see TZAFRIR [0009] as taught above in reference to claim 1).
Regarding claim 16, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. 
Regarding claim 4, TZAFRIR in view of SMITH and KANNAPPAN teaches the elements of claim 1 as outlined above. TZAFRIR in view of SMITH and KANNAPPAN also teaches: 
wherein estimating whether there will be enough time to perform the background operation comprises using machine learning (TZAFRIR [0047] teaches using a self-learning mechanism relating to a background operation, where KANNAPPAN [0028] teaches the PIA (Pattern Identification Algorithm) identifying a pattern of the host write and 
The same motivation that was utilized for combining TZAFRIR, SMITH, and KANNAPPAN as set forth in claim 1 is equally applicable to claim 4. 
Regarding claim 5, TZAFRIR in view of SMITH and KANNAPPAN teaches the elements of claim 1 as outlined above. TZAFRIR also teaches wherein the memory comprises a three-dimensional memory (TZAFRIR [0021] teaches the memory is a three dimensional memory).
Regarding claim 6, TZAFRIR in view of SMITH and KANNAPPAN teaches the elements of claim 1 as outlined above. TZAFRIR also teaches wherein the storage system is embedded in the host (TZAFRIR [0022] teaches the memory system is embedded in a host).
Regarding claim 7, TZAFRIR in view of SMITH and KANNAPPAN teaches the elements of claim 1 as outlined above. TZAFRIR also teaches wherein the storage system is removably connected to the host (TZAFRIR [0022] teaches the memory system is removably connected to a host).
Regarding claim 12, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale. 
Regarding claim 13, the claim recites similar limitation as corresponding claim 5 and is rejected for similar reasons as claim 5 using similar teachings and rationale. 
Regarding claim 14, the claim recites similar limitation as corresponding claim 6 and is rejected for similar reasons as claim 6 using similar teachings and rationale.
Regarding claim 15, the claim recites similar limitation as corresponding claim 7 and is rejected for similar reasons as claim 7 using similar teachings and rationale.
Regarding claim 17, TZAFRIR in view of SMITH and KANNAPPAN teaches the elements of claim 16 as outlined above. TZAFRIR in view of SMITH and KANNAPPAN also teaches wherein the means for determining whether there will be enough time uses pattern matching (see KANNAPPAN [0028], [0041-0045], and FIG. 9-11 as taught above in reference to claim 1).
Regarding claim 18, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale. 
Regarding claim 20, the claim recites similar limitation as corresponding claim 5 and is rejected for similar reasons as claim 5 using similar teachings and rationale.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over TZAFRIR (Pub. No. US 2017/0024002 A1) in view of SMITH (Patent No.: US 8,364,918 B1) and KANNAPPAN (Pub. No.: US 2013/0282960 A1) as applied to claim 8 above, and further in view of CRAFT (Pub. No.: US 2013/0138867 A1), hereafter CRAFT.
Regarding claim 10, TZAFRIR in view of SMITH and KANNAPPAN teaches the elements of claim 8 as outlined above. TZAFRIR in view of SMITH and KANNAPPAN does not appear to explicitly teach: 
wherein the patterns are stored in the storage system when the storage system is off-line with respect to the host
However, CRAFT teaches the limitation (CRAFT [0006] teaches the access pattern information is stored in a flash memory page (i.e. non-volatile memory, i.e. off-line)).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of TZAFRIR, SMITH, KANNAPPAN, and CRAFT before them, to include CRAFT’s storing information about multi-stream, non-linear and non-strided access patterns in flash in TZAFRIR, SMITH, and KANNAPPAN’s memory system with adaptive auto-sleep and background operations using a real-time schedule. One would have been motivated to make such a combination in order to improve performance of the computing system and memory by using techniques like pre-fetching, or for other pattern analysis techniques as taught by CRAFT ([0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138